UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6436



RICKY JONES, a/k/a George Jones,

                                               Petitioner - Appellant,

          versus


RONALD ANGELONE, Director; ALTON BASKERVILLE,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-1542-AM)


Submitted:   August 17, 2001                 Decided:   August 28, 2001


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Lee Jones, Appellant Pro Se. Banci Enga Tewolde, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Jones seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We grant Jones’ motion to file an addendum to his

informal brief.    We have reviewed the record and the district

court’s opinion, as well as Jones’ informal brief and addendum, and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   Jones v. Angelone, No. CA-00-1542-AM (E.D. Va.

Feb. 22, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2